Case 5:17-cv-01684-FMO-SHK Document 89 Filed 03/13/19 Page 1 of 2 Page ID #:1718




                      UNITED STATES COURT OF APPEALS                        FILED
                                FOR THE NINTH CIRCUIT                       MAR 13 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  In re: LOUIS A. COFFELT, Jr.                     No.   18-73235
  ______________________________
                                                   D.C. No.
  LOUIS A. COFFELT, Jr.,                           5:17-cv-01684-FMO-SHK
                                                   Central District of California,
                  Petitioner,                      Riverside

    v.                                             ORDER

  UNITED STATES DISTRICT COURT
  FOR THE CENTRAL DISTRICT OF
  CALIFORNIA, RIVERSIDE,

                  Respondent,

  AUTODESK, INC.,

                  Real Party in Interest.

  Before: CANBY, GRABER, and W. FLETCHER, Circuit Judges.

         Petitioner has not demonstrated that this case warrants the intervention of

  this court by means of the extraordinary remedy of mandamus. See Bauman v.

  U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977). Accordingly, the request for a writ

  of mandamus is denied.

         However, the instant petition also manifests an intent to appeal from the

  district court’s November 13, 2018 order denying the post judgment motions in the

  underlying district court case. Petitioner previously filed a notice of appeal of the



  AT/MOATT
Case 5:17-cv-01684-FMO-SHK Document 89 Filed 03/13/19 Page 2 of 2 Page ID #:1719




  district court’s judgment in case No. 5:17-cv-01684, and that appeal is pending

  (No. 18-56305). The petition, therefore, is construed in part as an amended notice

  of appeal. See In re Sweet Transfer & Storage Inc., 896 F.2d 1189, 1193-94 (9th

  Cir. 1990) (stating document not formally denominated notice of appeal may be

  treated as one if it clearly evinces the intent to appeal and provides notice to both

  opposing party and court).

        The Clerk shall transfer the petition to the clerk of the district court to docket

  as an amended notice of appeal. The amended notice of appeal shall be deemed

  filed in the district court on November 30, 2018.

        Upon transmittal of the petition to the district court, the Clerk shall close this

  original action.

        No further filings will be entertained in this closed case.




  AT/MOATT                                   2                                    18-73235
